Filed 10/15/18                                        Case 14-20627                                           Doc 44




                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA
                                            SACRAMENTO DIVISION

           In re:                                                      Case No. 14-20627-C-13C
                    Jeffery D Jones
                    Christina G Jones
                               Debtor(s)


                    CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

                  David P. Cusick, chapter 13 trustee, submits the following Final Report and Account of
           the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
           follows:

                    1) The case was filed on 01/24/2014.

                    2) The plan was confirmed on 04/08/2014.

                  3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
           08/24/2016.

                4) The trustee filed action to remedy default by the debtor in performance under the plan
           on NA .

                    5) The case was completed on 08/28/2018.

                    6) Number of months from filing to last payment: 55.

                    7) Number of months case was pending: 57.

                    8) Total value of assets abandoned by court order: NA .

                    9) Total value of assets exempted: $71,901.23.

                    10) Amount of unsecured claims discharged without payment: $102,382.05.

                    11) All checks distributed by the trustee relating to this case have cleared the bank .




           UST Form 101-13-FR-S (9/1/2009)
Filed 10/15/18                                                  Case 14-20627                                                           Doc 44




            Receipts:

                     Total paid by or on behalf of the debtor                     $188,375.00
                     Less amount refunded to debtor                                 $1,342.44

            NET RECEIPTS:                                                                                        $187,032.56


            Expenses of Administration:

                Attorney’s Fees Paid Through the Plan                                      $2,000.00
                Court Costs                                                                    $0.00
                Trustee Expenses & Compensation                                           $10,805.41
                Other                                                                          $0.00
            TOTAL EXPENSES OF ADMINISTRATION:                                                                      $12,805.41

            Attorney fees paid and disclosed by debtor:                          $2,000.00


            Scheduled Creditors:
            Creditor                                                Claim         Claim         Claim        Principal       Int.
            Name                                        Class     Scheduled      Asserted      Allowed         Paid         Paid
            BSI FINANCIAL SERVICES                  Secured        114,956.94    114,400.38     50,095.89      50,095.89         0.00
            BSI FINANCIAL SERVICES                  Secured         45,000.00     64,304.49     64,304.49      64,304.49    3,303.10
            BSI FINANCIAL SERVICES                  Secured               0.00        750.00        750.00        750.00         0.00
            CACH LLC                                Unsecured       35,298.46     30,431.44     30,431.44      30,431.44         0.00
            CACH LLC                                Unsecured        6,597.40       6,186.33      6,186.33      6,186.33         0.00
            Citicards CBNA                          Unsecured       11,408.00            NA            NA            0.00        0.00
            Continental Central Credit Inc          Secured          1,773.32            NA            NA            0.00        0.00
            DIRECTV, LLC                            Unsecured        1,004.00       1,004.99      1,004.99      1,004.99         0.00
            DISCOVER BANK                           Unsecured        4,933.00       4,933.13      4,933.13      4,933.13         0.00
            FORD MOTOR CREDIT COMPANY               Secured               0.00      5,927.10      5,927.10           0.00        0.00
            GOLDEN ONE CREDIT UNION                 Secured         86,539.38     86,539.38     86,539.38            0.00        0.00
            Grant Weber                             Unsecured           446.00           NA            NA            0.00        0.00
            MIDLAND FUNDING LP                      Unsecured           832.00        724.84        724.84        724.84         0.00
            Payment Resolution Services             Unsecured       78,772.86            NA            NA            0.00        0.00
            PORTFOLIO RECOVERY ASSOCIATES           Unsecured        9,404.00       9,404.10      9,404.10      9,404.10         0.00
            QUANTUM3 GROUP                          Unsecured        1,980.41       1,981.47      1,981.47      1,981.47         0.00
            RESURGENT CAPITAL SERVICES              Unsecured              NA         180.37        180.37        180.37         0.00
            STATE BOARD OF EQUALIZATION             Priority              0.00        927.00        927.00        927.00         0.00
            United Recovery Systems                 Unsecured        7,916.74            NA            NA            0.00        0.00
            Universal CD CBNA                       Unsecured        3,607.00            NA            NA            0.00        0.00
            University Of CA Davis Medical Center   Unsecured           231.45           NA            NA            0.00        0.00




           UST Form 101-13-FR-S (9/1/2009)
Filed 10/15/18                                         Case 14-20627                                                    Doc 44




            Summary of Disbursements to Creditors:
                                                                         Claim           Principal           Interest
                                                                       Allowed               Paid               Paid
            Secured Payments:
                  Mortgage Ongoing                                       $0.00             $0.00              $0.00
                  Mortgage Arrearage                               $115,150.38       $115,150.38          $3,303.10
                  Debt Secured by Vehicle                                $0.00             $0.00              $0.00
                  All Other Secured                                 $92,466.48             $0.00              $0.00
            TOTAL SECURED:                                         $207,616.86       $115,150.38          $3,303.10

            Priority Unsecured Payments:
                   Domestic Support Arrearage                            $0.00              $0.00              $0.00
                   Domestic Support Ongoing                              $0.00              $0.00              $0.00
                   All Other Priority                                  $927.00            $927.00              $0.00
            TOTAL PRIORITY:                                            $927.00            $927.00              $0.00

            GENERAL UNSECURED PAYMENTS:                             $54,846.67        $54,846.67               $0.00


            Disbursements:

                    Expenses of Administration                           $12,805.41
                    Disbursements to Creditors                          $174,227.15

            TOTAL DISBURSEMENTS :                                                                    $187,032.56


                   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
           the estate has been fully administered, the foregoing summary is true and complete, and all
           administrative matters for which the trustee is responsible have been completed . The trustee
           requests a final decree be entered that discharges the trustee and grants such other relief as may
           be just and proper.

           Dated: October 15, 2018                       By:          /s/ DAVID P. CUSICK, TRUSTEE
                                                                      DAVID. P. CUSICK, TRUSTEE

           STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
           Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




           UST Form 101-13-FR-S (9/1/2009)
